Citation Nr: 1742193	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  12-24 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for residuals, removal of uterine fibroids (also claimed as pelvic pain, menstrual disorder, and parasitic fibroids), to include as due to undiagnosed illness.

2. Entitlement to service connection for residuals, status post resection of rectosigmoid and rings (claimed as removal of part of small intestine), to include as due to undiagnosed illness.

3. Entitlement to service connection for residuals, status post hysterectomy, to include as due to undiagnosed illness.

4. Entitlement to service connection for residuals, diverticulosis, to include as due to undiagnosed illness.

5. Entitlement to service connection for irritable bowel syndrome (IBS), to include as due to an undiagnosed illness 

6. Entitlement to service connection for obstructive sleep apnea (OSA), to include as due to undiagnosed illness.

7. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to November 1984, September 1990 to August 1991, and from April 2006 to June 2007.  She served in the Southwest Asia theater of operations from October 1990 to July 1991, and from June 2006 to June 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2016, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to obtain VA examinations to determine the nature and etiology of the Veteran's service connection claims on appeal.  The Board notes that the requested VA examinations were conducted in October 2016 and March and April 2017.  All examination reports have been associated with the claims file.  The Board has review the examination reports and finds they are adequate to adjudicate the issues on appeal.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

In June 2017, the Veteran contacted the RO and requested a copy of the May 2017 supplemental statement of the case.  The claims file shows that the requested document has been provided.


FINDINGS OF FACT

1. The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

2. The Veteran's OSA, GERD, and residuals associated with the removal of uterine fibroids, status post resection of rectosigmoid and rings, status post hysterectomy, and diverticulosis, have been attributed to clinical diagnoses.

3. The Veteran's residual, removal of uterine fibroids, noted as SUI, did not originate in service, and is not otherwise etiologically related to the Veteran's active service.

4. The Veteran's residual, status post resection of rectosigmoid and rings, noted as intermittent constipation, did not originate in service, and is not otherwise etiologically related to the Veteran's active service.

5. The Veteran's residual, status post hysterectomy, noted as SUI, did not originate in service, and is not otherwise etiologically related to the Veteran's active service.

6. The Veteran's residual, diverticulosis, noted as intermittent constipation, did not originate in service, and is not otherwise etiologically related to the Veteran's active service.

7. The Veteran does not have IBS.

8. The Veteran's OSA did not originate in service, and is not otherwise etiologically related to the Veteran's active service.

9. The Veteran's GERD did not originate in service, and is not otherwise etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for residuals, removal of uterine fibroids, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2016).

2. The criteria for service connection for residuals, status post resection of rectosigmoid and rings, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2016).

3. The criteria for service connection for residuals, status post hysterectomy, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2016).

4. The criteria for service connection for residuals, diverticulosis, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2016).

5. The criteria for service connection for IBS have not been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2016).

6. The criteria for service connection for OSA have not been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2016).

7. The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C.A. § 5103(a)-compliant notices in October 2009, February 2010, and March 2015.

As noted above, the case was remanded in February 2016, in part, due to a September 2010 VA examination that was found inadequate as to the relationship between the development of uterine fibroids and dysfunctional uterine bleed and Gulf War exposures.  Additionally, the Board remanded the issues of service connection for OSA, GERD, IBS, and residuals associated with the removal of uterine fibroids, status post resection of rectosigmoid and rings, status post hysterectomy, and diverticulosis, and instructed the AOJ to obtain VA examinations for those conditions.  The Veteran was provided with the requested VA examinations which have been found adequate to adjudicate the claims on appeal.  

Additionally, the Board notes that a May 2015 email from the Records Control Division noted that the Veteran's service treatment records (STRs) from November 1984 through December 2000 were unavailable.  The Veteran was also notified of the unavailability of those records in a May 2015 notice, and she was requested to submit copies of any STRs in her possession.  In June 2015, the Veteran submitted copies of STRs dating from 1980 to 2010.  The Veteran has not asserted that the STRs associated with the claims file are incomplete.

Accordingly, the record shows that VA has fulfilled its obligation to assist the Veteran in developing the claims and the Veteran has not identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).



Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

Lay evidence presented by a Veteran concerning continuity of symptoms after service may not be deemed to lack credibility solely because of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Undiagnosed Illnesses

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117 (d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2) (2016). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) (2016).  In the case of claims based on an undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness. 

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (e.g. irritable bowel syndrome).  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(i) (2016). 

Also, 38 C.F.R. § 3.317 also allows for service connection on a presumptive basis for certain enumerated infectious diseases.  38 C.F.R. § 3.317 (c)(2016).  As none of the enumerated diseases are at issue in this case, the Board has omitted listing the diseases or discussing them. 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2016). 

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2016). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2016). 

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7) (2016).



Residuals of Removal of Uterine Fibroid and Hysterectomy

The Veteran seeks entitlement to service connection for residuals, removal of uterine fibroids and hysterectomy, to include as due to an undiagnosed illness.

1. Factual Background

A review of the Veteran STRs shows that the Veteran underwent a normal pelvic examination in June 1980.  A June 1981 examination also noted a normal pelvic examination, GU system, abdomen and viscera.  The Veteran denied having been treated for a female disorder or having had a change in menstrual pattern.  A July 1984 entrance examination noted a normal pelvic examination, GU system, abdomen and viscera.  The Veteran did report being treated for a female disorder and having had a change in her menstrual pattern.  The clinician noted an abnormal Pap smear examination performed in in January 1984.  In August 1984, the Veteran reported bleeding or spotting between periods.  A pelvic examination was negative.  An April 1988 quadrennial examination noted a normal pelvic examination, GU system, abdomen and viscera.  The Veteran reported being treated for a female disorder.  

A September 1990 STR noted that the Veteran's last menstruum period occurred one week prior, but that she had breakthrough bleeding.  The physician additionally noted an abnormal Pap smear examination.  A June 1991 redeployment examination noted normal GU, abdominal and viscera.  Additionally, the examination report noted that a pelvic examination was being deferred.  Further, the Veteran reported a change in her menstrual pattern and denied being treated for a female disorder.

In February 1996, the Veteran was diagnosed with leiomyomata.  She underwent a laparoscopy with myomectomy and aspiration of an ovarian cyst to treat uterine fibroids with pain and menorrhagia.  During the procedure, her uterus was noted to be enlarged and irregular and consistent with fibroids.  During a March 1996 five week follow-up appointment, the Veteran denied any complaints related to her medical procedure.

An August 1996 STR shows a five year physical examination noting a normal pelvic examination conducted in October 1995.  Additionally, the examination report noted a normal GU system, abdomen and viscera.  The Veteran reported being treated for a female disorder and having had a change in menstrual pattern.  The clinician noted that the Veteran underwent a surgical procedure in February 1996 for fibroid tumors.  A September 1997 five year examination noted a normal GU system, abdomen and viscera.  While no pelvic examination was conducted, the clinician noted an October 1995 Pap with results noted as "OK."  The Veteran reported being treated for a female disorder and having had a change in her menstrual pattern.  Lastly, the Veteran reported a February 1996 myomectomy surgery for fibroids.

A December 2000 Gulf War Registry Code Sheet noted that the Veteran reported the following environmental exposures: smoke from oil fires; smoke or fumes from tent heaters; cigarette smoke; microwaves; personal pesticide use; and drugs used to protect against nerve agents and anthrax.  Symptoms reported included decreased thyroid stimulating hormone, iron deficiency anemia, and gastric reflux; all reported with a July 1991 date of onset.  

During a January 2001 VA Persian Gulf protocol examination, the Veteran reported environmental exposures including excessive smoke and chemicals.  The Veteran also reported that she was required to wear chemical gear for one week and that she was unsure if that was for a test or an authentic threat.

A May 2001 five year examination report shows that a pelvic examination was deferred.  The examiner also noted a normal GU, abdominal and viscera.  The Veteran reported being treated for a female disorder and a change in her menstrual pattern.  The clinician noted a history for a myomectomy for fibroids.  Lastly, the clinician noted that the Veteran needed a medical profile due to her pregnancy.

A June 2004 VA pelvic ultrasound revealed a retroverted uterus containing fibroids.  An April and June 2006 pre-deployment health assessment shows that the Veteran was not referred for a medical problem including for a gastrointestinal (GI), GU or a gynecological (GYN) condition.  A May 2007 post-deployment health assessment shows that the Veteran reported being exposed to pesticide strips, smoke from burning trash or feces, vehicle or truck exhaust, JP-8 or other fuels, paints, and industrial pollution.  She denied exposure to smoke from oil fires.  Following a health assessment, the Veteran was referred for dental treatment and physical therapy for her right knee, also referred to as IBS (iliotibial band syndrome).  The record reflects that she was referred for a GI, GU, or GYN condition.  

A June 2007 post-deployment health assessment shows that the Veteran reported being exposed to pesticide strips, smoke from burning trash or feces, vehicle or truck exhaust fumes, JP-8 or other fuels, and paints.  In addition, she noted that she was concerned about exposure to a contaminated water source.  She reiterated her concerns about environmental exposure in a January 2008 post-deployment health reassessment.

A June 2008 transvaginal uterus/ovaries ultrasound study revealed two lesions in the uterus consistent with leiomyomata.  In September 2008, the Veteran was diagnosed with pelvic pain, menorrhagia, and multiparous.  Additionally, the Veteran indicated that she desired permanent sterilization.  She underwent a hysteroscopy endometrial ablation, tubal occlusion with Essure, and a diagnostic laparoscopy with biopsy of posterior cul-de-sac for possible parasitic fibroid.  The physician noted multiple large uterine fibroids with questionable fibroids in the posterior cul-de-sac near the colon.

A September 2008 medical record noted that the Veteran presented with leiomyomata.  The Veteran denied urinary urgency, frequency, dysuria or nocturia.  The Veteran was assessed with a benign neoplasm of the colon and a recommended resection of the colon.  An October 2008 six week follow-up appointment noted that the Veteran required a second surgery to remove parasitic fibroids from the bowel.  

The Veteran underwent a resection of her colon in December 2008.  A surgical pathology report dated December 2008 shows the following diagnoses related to the following medical procedures: hysterectomy - multiple nabothian cysts and chronic cervicitis in the cervix, inactive appearing endometrium, and multiple leiomyomas in the myometrium; resection of the rectosigmoid colon and rings - submucosal leiomyoma and two benign pericolic lymph nodes; and appendectomy - fibrosis obliterans with no evidence of malignancy seen.

In a March 2010 statement, the Veteran asserted that following the September 2008 and December 2008 surgical procedures, she had little control of her anal sphincter without the use of suppositories, and further reported anal leakage.

The Veteran underwent a general VA examination in September 2010.  The examiner conducted an examination in relation to her claimed Gulf War ailments including GERD, IBS, and hysterectomy.  The examiner noted the following conditions: obesity; status-post surgical procedure in 2008 for uterine fibroids with associated chronic pelvic discomfort and lower GI bowel complaints; and that the Veteran had an eight year-old daughter.  The Veteran also reported constipation and denied any fecal incontinence or leakage.  Lastly, the Veteran reported occasional SUI since her hysterectomy and further denied nocturia or wearing absorbent pads.

In a June 2012 VA Form 9, substantive appeal, the Veteran asserted that she began experiencing health problems after her return from Saudi Arabia in 1991.  The Veteran also asserted that she inhaled smoke from oil fires and wore a MOPP (chemical protective suit) for two or three consecutive weeks.  She also asserted that she inhaled carbon from her suit.  

In her June 2015 notice of disagreement (NOD), the Veteran asserted that she had a change in her menstrual cycles post-deployment, as shown in her separation examination.  

The Veteran underwent a VA examination by RB, a nurse practitioner (NP), in October 2016 to evaluate her residuals status post hysterectomy and residuals of removal of uterine fibroids.  The Veteran reported residuals including occasional cramping in bilateral pelvic region and inability to hold urine when sneezing and coughing.  Other symptoms included intermittent pain and pelvic pressure.  She denied other residual symptoms.  The examiner noted that the Veteran underwent a laparoscopy in 1990 for uterine fibroids and a hysterectomy in December 2009.  The examiner further noted SUI secondary to the hysterectomy.  The examiner opined that the Veteran had no undiagnosed illness, and, thus, had no diagnosis that could presumably be due to Gulf War syndrome.  In addition, the examiner opined that that the GYN conditions were not attributed to any environmental hazards.  In April 2017 the examiner was asked to provide an addendum opinion as to whether the status post hysterectomy was related to or aggravated by the Veteran's military service.  In response, the VA examiner stated that she found no medical documentation to support a conclusion that the claimed hysterectomy was related to or was aggravated by the Veteran's military service.

The Veteran also underwent a VA examination by Dr. BSR in October 2016 and was diagnosed with SUI.  The Veteran reported urinary leakage with coughing or sneezing that began within the past two years.  The Veteran denied any lower urinary tract symptoms of urgency, frequency, hesitance, dysuria, or signs of hematuria or pyuria.  The Veteran also denied a history of urinary tract infections or use of absorbent materials.  The examiner opined that the SUI was not incurred on active duty, or due to or the result of military duty or potential deployment exposures.  The examiner further opined that the SUI was more likely than not a residual complication from her total abdominal hysterectomy which was not caused nor permanently aggravated by military duty or environmental exposures during her deployment in the Persian Gulf.  The examiner based his opinion on the physiology surrounding SUI which occurred with increases in external pressure on the urinary bladder and was due to a weakened bladder urethra closure.  The examiner cited known causes for a weakened bladder condition due to physical changes in pelvic floor musculature, including due to childbirth, weight gain and surgery.  The examiner further noted that lowered estrogen levels could aggravate the condition.  To this point, the examiner noted that the Veteran underwent a hysterectomy prior to menopause at age 46, and that she was not placed on estrogen therapy.  Based on the above, the examiner opined that it was more likely than not that SUI was due to aging, the post-menopausal state, obesity, and to her hysterectomy. 

Additionally, in October 2016 the Veteran underwent a VA examination by Dr. BSR to determine whether she had IBS related to or aggravated during service, residuals of diverticulosis related to or aggravated during service, and whether she had residuals status post resection of rectosigmoid and rings related to or aggravated during service.  The examiner was also asked to opine whether those conditions were due to an undiagnosed illness.  The examiner found current symptoms of intermittent constipation related to prescribed oral iron therapy used to treat her anemia caused by her uterine fibroids.  The examiner also found that the likely cause of her diverticulosis was constipation secondary to oral iron therapy.  Regarding the development of uterine fibroids, the examiner stated that fibroid tumors and leiomyomas were not caused by environmental exposures, but were genetic conditions.  Specifically, the examiner found that uterine fibroids were found more common in obese women, were dependent on estrogen and progesterone to grow, and were seen in women during their reproductive years.  Based on the above, the examiner opined that rectosigmoid involvement by a uterine fibroid was not a medically undiagnosed chronic multisystem illness due to a Gulf War syndrome, but a discrete, diagnosable condition of "well-described pathophysiology."

Lastly, another VA examination report was issued in March 2017 by Dr. PH.  The examiner noted the Veteran's medical history, including the following: a myomectomy performed in February 1996 for uterine fibroids, a hysteroscopic endometrial ablation, hysteroscopic tubal occlusion and diagnostic laparoscopy with biopsy of posterior cul-de-sac mass in September 2008; and a total abdominal hysterectomy and lysis of adhesions in December 2008.  The examiner further noted post-operative follow-up notes stating the Veteran was doing well without complications.  In addition, the examiner noted medical records showing no documentation of any GU/pelvic concerns or pain.  The examiner did note the October 2016 VA examination in which the Veteran reported occasional right and left pelvic pain and an inability to control urine when coughing or sneezing with no use of absorbent pads, but the examiner dismissed those symptoms as they were not shown in any other medical treatment record.  Regardless, the examiner considered the Veteran's reported symptoms of SUI and found that stated history was consistent with aging. 

Dr. PH opined that it was "less likely as not (less than 50/50 probability) that the Veteran had residuals related to, or aggravated by, the removal of her uterus for uterine fibroids or the concurrent surgical removal of her appendix and section of rectosigmoid colon."  The examiner based her opinion on the absence of residuals; therefore, the examiner noted that there could be no undiagnosed illness that would be related to, or aggravated by the Veteran's military service. 

2. Legal Analysis

Initially, the Board notes that the medical record shows that, with regard to the Veteran's residual of removal of uterine fibroids and hysterectomy, she has been diagnosed with SUI.  Additionally, the Board notes that none of the VA examiners, found any undiagnosed illnesses associated with either medical procedure.  Accordingly, the Board finds that the Veteran does not have an undiagnosed disability or a medically unexplained chronic multi-symptom illness pursuant to 38 C.F.R. § 3.317.

Therefore, because the Veteran's residuals, removal of uterine fibroids and hysterectomy, have been specifically attributed to a known diagnosis and such is not a condition for which the Secretary has determined a presumption of service connection is warranted under 38 C.F.R. § 3.317(c), service connection for that condition as a result of an undiagnosed illness is not warranted.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for residuals of removal of uterine fibroids and hysterectomy, due to an undiagnosed illness under 38 C.F.R. § 3.317.  

The Board will now address whether the Veteran's residuals, removal of uterine fibroids and hysterectomy, are otherwise related to active duty service. 

The Board observes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 2014); Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, two October 2016 VA examination reports show a diagnosis for SUI secondary to residuals from a total abdominal hysterectomy to treat uterine fibroids.  Accordingly, the Veteran clearly has a diagnosis and the remaining question is whether her SUI is related to service.  The Board additionally notes that the Veteran reported residuals of occasional cramping that is addressed in the Residuals of Resection of Rectosigmoid and Rings and Diverticulosis section below.  

Initially, the Board notes that with regard to the underlying uterine fibroid condition, the Veteran has asserted that she had a change in her menstrual cycles post-deployment.  However, the Board further notes that as early as her July 1984 entrance examination, the Veteran reported being treated for a female disorder and having had a change in her menstrual pattern.  The Veteran additionally noted being treated for a female disorder and having had a change in her menstrual pattern during her periods of INACDUTRA, including on her April 1988 quadrennial examination.  Accordingly, the Board finds that this is not a case in which the presumption of soundness attaches and the Board need not consider whether there was clear and unmistakable evidence showing that the disability pre-existed service and that the disability was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016); See Smith v. Shinseki, 24 Vet. App. 40 (2010); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The first objective evidence of uterine fibroids occurs between her second and third period of ACDUTRA when the Veteran was diagnosed with leiomyomata.  As noted above, a February 1996 VA medical record shows the Veteran was diagnosed with leiomyomata and that she underwent a laparoscopy with myomectomy to treat her uterine fibroids associated with pain and menorrhagia.  Additionally, during her five week follow-up appointment the Veteran denied any complaints related to her myomectomy procedure.  The Veteran also reported this procedure during her August 1996 five year examination which also noted a normal GU system.  A normal GU system was additionally reported during her September 1997 and May 2001 examinations.  

Prior to her third period of ACDUTRA, the Veteran was again assessed with fibroids in June 2004.  However, during her third period of ACDUTRA, both the Veteran's pre-deployment and post-deployment health assessments show that she was not referred for any GI, GU or GYN conditions.  Following her last period of ACDUTRA, in June 2007, the Veteran underwent a hysteroscopic endometrial ablation in September 2008, and a resection of the rectosigmoid colon and rings in December 2008.  With regard to her residual SUI symptoms, the first objective evidence of this condition occurs during a September 2010 VA examination in which the Veteran reported occasional SUI since her hysterectomy.  There are no other medical records showing treatment for this condition.

Regarding the Veteran's underlying uterine fibroid condition, the Board notes that there is no medical evidence providing a causal connection between the claimed in-service disease or injury and the medical condition.  In this regard, the Board finds both the examination reports by NP RB, Dr. BSR and Dr. PH, the most probative evidence of record.  Both NP RB and Dr. BSR opined that the Veteran's GYN conditions were not attributed to any environmental exposures.  Specifically, Dr. BSR reported that uterine fibroids were a genetic condition found more common in obese women and that the condition was dependent on estrogen and progesterone to grow.  Additionally, DR. BSR noted that uterine fibroids were seen in women during their reproductive years.  In an April 2017 addendum medical opinion, NP RB stated that she found no medical documentation to support a conclusion that the claimed hysterectomy was related to or was aggravated by the Veteran's military service.  Similarly, the evidence of record does not show that any residual associated with the removal of uterine fibroids was aggravated during service.  

As noted above, the Veteran reported residuals of occasional cramping and SUI.  With regard to the Veteran's SUI residuals, the Board finds most probative the October 2016 VA examination report by Dr. BSR.  During the October 2016 VA examination, the Veteran reported urinary leakage with coughing or sneezing and that the symptoms began over the past two years.  The examiner opined that the SUI was not incurred on active duty, or due to or the result of military duty or potential deployment exposures.  The examiner did find that the SUI was secondary to the Veteran's total abdominal hysterectomy, which was not "caused by, nor permanently aggravated by, military duty, or environmental exposures during Southwest Asia service."  In support of his opinion, the examiner pointed to the physiological conditions surrounding SUI, including increases in external pressure on the urinary bladder and due to a weakened bladder urethra closure.  The examiner also cited known causes for a weakened bladder including childbirth, weight gain and surgery; all conditions associated with the Veteran.  Accordingly, the examiner opined that it was more likely than not that the SUI was due to aging, the post-menopausal state, obesity, and by the Veteran's non-service-connected uterine fibroid hysterectomy.

The Board notes that a conflicting VA examination report was provided by Dr. PH in March 2017, in which she opined that it was "less likely as not (less than 50/50 probability) that the Veteran had residuals related to, or aggravated by, the removal of her uterus for uterine fibroids or the concurrent surgical removal of her appendix and section of rectosigmoid colon."  The examiner based her opinion on a finding that the Veteran did not have any of residuals which she found was supported by a lack of medical records documenting or treating that condition.  However, Dr. PH did consider the Veteran's stated history of SUI and found it was consistent with aging.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  

In this case, the Board finds both the October 2016 VA examination report by Dr. BSR and the March 2017 medical opinion by Dr. PH to be of equal probative value.  Both noted the Veteran's reported symptoms of SUI.  While the March 2017 VA examiner noted the October 2016 report of SUI, she relied on an absence of SUI symptoms in the Veteran's VA primary care or clinical documents in supporting her negative medical opinion.  Regardless, Dr. BSR provided the Veteran with the benefit of the doubt about her reported symptoms of SUI, but found that the condition was unrelated to her non-service connected uterine fibroid hysterectomy and instead due to the effects of aging.  Therefore, while analyzing the Veteran's SUI from different vantage points, both VA examiners ultimately came to the same conclusion as to etiology and both provided negative medical opinions. 

The Board notes that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303 (a), 3.159(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran asserts that her residual SUI following removal of her uterine fibroid and hysterectomy was caused by and/or aggravated by her military service, to include as due to Gulf War environmental exposures.  However, such a finding requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109 (1999); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

In any event, to the extent the Veteran may be competent to opine as to medical etiology, the Board finds that the Veteran's lay assertions in the present case are outweighed by the medical opinions provided by Dr. BSR and Dr. PH, who determined that the there was no nexus between the Veteran's SUI and her military service, including due to environmental exposure.  The examiners have training, knowledge, and expertise on which they relied to form their opinions, and they provided persuasive rationales for them.  Importantly, there is no medical opinion supporting a nexus.  

As noted above, in order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  While the evidence establishes a current disability, the competent evidence of record does not establish a causal connection between the current disability and service.  Thus, the third Shedden requirement has not been met.

In sum, the Board finds that the preponderance of the evidence is against the claims for service connection for residuals, removal of uterine fibroid and hysterectomy, to include SUI, including as secondary to environmental exposures.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims for service connection for residuals, removal of uterine fibroid and hysterectomy.  The claims are denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of Resection of Rectosigmoid and Rings and Diverticulosis

The Veteran seeks entitlement to service connection for residuals, removal of rectosigmoid and rings and diverticulosis, to include as due to an undiagnosed illness.

1. Factual Background

The Veteran's STRS show that during her June 1981, July 1984, and April 1988 examinations, she was noted to have a normal GU system, abdomen and viscera, and the Veteran denied frequent indigestion, stomach or intestinal trouble.  A June 1991 and August 1996 examination show the Veteran reported frequent indigestion and she denied stomach or intestinal trouble.  Both clinicians noted a normal GU, abdominal and viscera.  A September 1997 five year examination noted a normal GU system, abdomen and viscera and the Veteran denied frequent indigestion, stomach or intestinal trouble.  

A December 2000 Gulf War Registry Code Sheet noted that the Veteran reported the following environmental exposures: smoke from oil fires; smoke or fumes from tent heaters; cigarette smoke from others; microwaves; personal pesticide use; and drugs used to protect against nerve agents and anthrax.  Symptoms reported included decreased thyroid stimulating hormone (TSH), iron deficiency anemia, and gastric reflux; all reported with a July 1991 date of onset.  

During a January 2001 VA Persian Gulf protocol examination, the Veteran reported environmental exposures including excessive smoke and chemicals.  The Veteran also reported that she was required to wear chemical gear for one week and that she was unsure if that was for a test or an authentic threat.

A May 2001 examination noted a normal GU, abdominal and viscera examination.  The Veteran reported frequent indigestion, and stomach or intestinal trouble.  The clinician noted a past medical history for IBS and that the Veteran was currently on medication for that condition.  Lastly, the clinician noted that the Veteran needed a medical profile due to her pregnancy.

An October 2004 annual medical certificate shows that the Veteran reported taking medication to treat IBS. An April 2006 and June 2006 pre-deployment health assessment shows that the Veteran was not referred for a medical problem including for a GI, GU or GYN condition.  The Veteran was assessed with reflux that was being managed by medication. 

A May 2007 post-deployment health assessment shows that the Veteran reported being exposed to pesticide strips, smoke from burning trash or feces, vehicle or truck exhaust, JP-8 or other fuels, paints, and industrial pollution.  She denied exposure to smoke from oil fires.  The Veteran also reported that she had frequent indigestion during and after her deployment, including diarrhea.  She denied symptoms including vomiting.  Following a health assessment the Veteran was referred for dental treatment and physical therapy for her right knee, also referred to as IBS (iliotibial band syndrome) in the STRs.  The record shows that she was not referred for any GI, GU, or GYN condition.  

A June 2007 post-deployment health assessment shows that the Veteran reported developing frequent indigestion and diarrhea.  She also reported being exposed to pesticide strips, smoke from burning trash or feces, vehicle or truck exhaust fumes, JP-8 or other fuels, and paints.  In addition, she noted that she was concerned about exposure to a contaminated water source.  Another post-deployment health reassessment conducted in January 2008 shows that the Veteran reported problems with diarrhea, vomiting and frequent indigestion.  She indicated that she was concerned about problems during her deployment including from burning trash or feces, industrial pollution and contaminated bath water.  

A September 2008 medical record noted that the Veteran presented with constipation, lower abdominal pain and leiomyomata.  The Veteran denied urinary urgency, frequency, dysuria or nocturia.  The Veteran was assessed with a benign neoplasm of the colon and it was recommended she undergo a resection of her colon.  An October 2008 six week surgical follow-up appointment note shows that the Veteran required a second surgery to remove parasitic fibroids from the bowel.  A colonoscopy was performed in December 2008 which revealed diverticula in the left colon and sigmoid colon.  

The Veteran underwent a resection of her colon in December 2008.  A surgical pathology report dated December 2008 shows the following diagnoses related to the following medical procedures: hysterectomy - multiple nabothian cysts and chronic cervicitis in the cervix, inactive appearing endometrium, and multiple leiomyomas in the myometrium; resection of the rectosigmoid colon and rings - submucosal leiomyoma and two benign pericolic lymph nodes; and appendectomy - fibrosis obliterans with no evidence of malignancy seen.

In a March 2010 statement, the Veteran asserted that following her September 2008 tubal ligation and endometrial ablation, and December 2008 hysterectomy to remove fibroids, she has had little control of her anal sphincter without the use of suppositories, and additionally reported anal leakage.

The Veteran underwent a general VA examination in September 2010.  The examiner conducted an examination in relation to her claimed Gulf War ailments including IBS.  The examiner noted the following conditions: obesity; status-post surgical procedure in 2008 for uterine fibroids with associated chronic pelvic discomfort and lower GI bowel complaints; and that the Veteran had an eight year-old daughter.  The Veteran reported constipation and denied any fecal incontinence or leakage.  

In her June 2012 VA Form 9, the Veteran asserted that she began experiencing health problems after she returned from Saudi Arabia in 1991.  With regard to her claim for residuals, status post resection of, the Veteran reported bloating in her abdomen, continual burping, and episodes of bile rising up in her throat due to heartburn.  The Veteran also asserted that she inhaled smoke from oil fires and wore a MOPP (chemical protective suit) for two or three consecutive weeks.  She also asserted that she inhaled carbon from her suit. 

The Veteran underwent a VA examination by Dr. BSR in October 2016 to determine whether she had IBS related to or aggravated during service, residuals of diverticulosis related to or aggravated during service, and whether she had residuals status post resection of rectosigmoid and rings related to or aggravated during service.  The examiner was also asked to determine if the above conditions were due to an undiagnosed illness.  The examiner found current symptoms of intermittent constipation related to prescribed drug therapy, abdominal pain, intermittent abdominal distension related to constipation, transient nausea, and rectal discomfort relieved by topical medication.  The examiner noted that the Veteran reported IBS on her June 2007 Report of Medical Assessment and October 2007 Post-Deployment questionnaire.  The examiner further noted that the Veteran initially reported IBS during her initial VA medical center appointment in January 2001.  However, the examiner noted that neither of those reported conditions were shown to have been treated by medication, and that medical records did not show a diagnosis for such a condition.  Further, the examiner recognized that the Veteran had been treated for constipation, but not for alternating loose stooling.  

After a review of the record, the examiner opined that the diagnosed diverticulosis of the sigmoid colon was resolved by the surgical resection and was not incurred on active duty, or due to military service or potential deployment exposures.  The examiner additionally opined that the diverticulosis was not permanently aggravated by military service.  In support of his opinion, the examiner noted that the STRs were negative for a new GI diagnosis, or for the management of an acutely decompensate chronic condition.  As such, the examiner found that the condition could not be said to have manifested during service.  The examiner additionally recognized the Veteran's lay statements as to the existence of IBS; however, the examiner noted that such reports of IBS were not contained in the medical record and that she did not meet the consensus criteria for such a diagnosis.  The examiner did find that the likely cause of the diverticulosis was constipation secondary to the use of oral iron therapy used to treat anemia caused by uterine fibroids.  The examiner further noted that there was no medical literature that supported a claim that diverticulosis was caused or aggravated by environmental exposures during the Gulf War.  In that regard, the examiner found that fibroid tumors and leiomyomas were likewise not caused by environmental exposures, but were genetic conditions found more common in obese women, were dependent on estrogen and progesterone to grow, and were seen in women during their reproductive years.  Based on the above, the examiner opined that rectosigmoid involvement by a uterine fibroid was not a medically undiagnosed chronic multisystem illness due to a Gulf War syndrome, but a discrete, diagnosable condition of "well-described pathoetiology."

Lastly, another VA examination report was issued in March 2017 by Dr. PH.  The examiner noted the Veteran's medical history, including the following: a myomectomy performed in February 1996 for uterine fibroids, a hysteroscopic endometrial ablation, hysteroscopic tubal occlusion and diagnostic laparoscopy with biopsy of posterior cul-de-sac mass in September 2008; a total abdominal hysterectomy and lysis of adhesions in December 2008.  The examiner further noted post-operative follow-up notes stating the Veteran was doing well without complications.  In addition, the examiner noted medical records showing no documentation of any GU/pelvic concerns or pain.  The VA examiner opined that it was "less likely as not (less than 50/50 probability) that the Veteran had residuals related to, or aggravated by, the removal of her uterus for uterine fibroids or the concurrent surgical removal of her appendix and section of rectosigmoid colon."  The examiner based her opinion on the absence of residuals; therefore, the examiner noted that there could be no undiagnosed illness that would be related to, or aggravated by the Veteran's military service.  The examiner further opined that it was "less likely as not (less than 50/50 probability) that the Veteran's ongoing mild anemia is a residual of her gynecologic or general surgery."  The examiner based this opinion on a history of mild, hypochromic and microcytic anemia for years, and a review of laboratory results which the examiner found were consistent with a likely inherited anemia called thalassemia.  Although no blood test was performed prior to her surgical procedures to confirm the etiology, the examiner noted that the Veteran's laboratory results had remained the same which supported that conclusion.

2. Legal Analysis

Initially, the Board notes, with regard to the Veteran's residual, removal of rectosigmoid and rings and diverticulosis, the Veteran had reported occasional cramping.  Additionally, as noted above, Dr. BSR reported current symptoms associated with intermittent constipation that was caused by prescribed supplemental iron therapy (including abdominal pain, intermittent abdominal distension, transient nausea, and rectal discomfort relieved by topical medication).  The Veteran was also diagnosed with diverticulosis which was noted to have been resolved following surgical treatment.  Additionally, Dr. BSR found that rectosigmoid involvement by a uterine fibroid was not a medically undiagnosed chronic multisystem illness due to a Gulf War syndrome, but a discrete, diagnosable condition of "well-described pathoetiology."  Accordingly, the Board finds that the Veteran does not have an undiagnosed disability or a medically unexplained chronic multi-symptom illness pursuant to 38 C.F.R. § 3.317.

Therefore, because the Veteran's residuals, removal of rectosigmoid and rings and diverticulosis, have been specifically attributed to known diagnoses and such are not conditions for which the Secretary has determined a presumption of service connection is warranted under 38 C.F.R. § 3.317(c), service connection for those conditions as a result of an undiagnosed illness are not warranted.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for residuals, removal of rectosigmoid and rings and diverticulosis, due to an undiagnosed illness under 38 C.F.R. § 3.317.  

The Board will now address whether the Veteran's residuals, removal of rectosigmoid and rings and diverticulosis, are otherwise related to active duty service. 

With regard to her service connection claim for residuals of rectosigmoid and rings, as noted above, the Veteran reported occasional cramping during her October 2016 VA examination with NP RB.  Additionally, during her October 2016 examination with Dr. BSR, the examiner reported current symptoms associated with intermittent constipation related to prescribed supplemental iron therapy, and diverticulosis, since resolved.  As such, in the present case there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  As the Veteran clearly has diagnoses, the remaining question is whether these disorders are related to service. 

After a review of the evidence of record, the Board finds no competent evidence providing a causal connection between the claimed in-service disease or injury and the current disability.  In this regard, the Board finds both examination reports by Dr. BSR and Dr. PH, the most probative evidence of record.  

As noted above, Dr. BSR found that the Veteran's current reports of abdominal pain was related to constipation, which was itself found secondary to prescribed iron supplemental therapy used to treat anemia.  The examiner noted that a rectosigmoid colon resection was performed at the same time as a total abdominal hysterectomy, a period of time that the Veteran was not on active duty.  Additionally, the examiner opined that the Veteran's rectosigmoid leiomyomata, status post-surgical resection, with residual symptoms, was "not incurred on active duty, and not due to, nor the result of military duty or deployment exposures."  The examiner based his opinion on STRs that were negative for any new GI diagnosis or for the management of an acutely decompensated chronic condition.  The examiner further noted that the Veteran had not required additional surgery and that she had not been followed on a routine basis by a general surgeon.  The examiner did note that the Veteran reported diarrhea during service and that she additionally reported a history of IBS since 1991 during her January 2001 initial VA medical appointment.  However, the examiner further noted no record documenting treatment, including drug therapy, for IBS.  Moreover, the examiner noted no IBS diagnosis provided by any medical provider.  As such, DR. BSR found that the Veteran did not meet the consensus criteria for a diagnosis of IBS.

Additionally, the March 2017 VA examiner found no residuals related to the removal of the Veteran's rectosigmoid colon.  As noted by Dr. BSR, the Veteran's constipation was found secondary to her prescribed iron supplemental therapy used to treat anemia.  The March 2017 VA examiner expanded upon this finding and provided an opinion as to whether the underlying anemia itself was a residual of removal of the uterine fibroids, appendix and rectosigmoid colon.  The examiner opined that it was "less likely as not (less than 50/50 probability) that the Veteran's ongoing mild anemia is a residual of her gynecologic or general surgery."  The examiner based her opinion on a history of mild, hypochromic and microcytic anemia and a review of the Veteran's laboratory results.  Based on her review, the examiner found that the underlying anemia was consistent with a likely inherited anemia called thalassemia.  She further noted that although no blood test was performed prior to the surgical procedures, the medical record included laboratory results showing consistent results; thus, supporting her medical conclusion.  

Turning to the Veteran's diverticulosis, Dr. BSR's opined that the diagnosed diverticulosis of the sigmoid colon was resolved with surgical resection and was not incurred on active duty, or due to military service or potential deployment exposures.  The examiner additionally opined that the diverticulosis was not permanently aggravated by military service.  As noted above, the examiner noted the STRs were negative for a new GI diagnosis, or for the management of an acutely decompensate chronic condition.  As such, the examiner found that diverticulosis could not be said to have manifested during service.  The examiner further noted that no medical literature supported a finding that diverticulosis was caused or aggravated by environmental exposures during the Gulf War.  Instead, Dr. BSR found that the likely cause of diverticulosis was constipation secondary to the use of oral iron therapy to treat anemia caused by uterine fibroids.  In that regard, the examiner stated that fibroid tumors and leiomyomas were likewise not caused by environmental exposures, but were genetic conditions found more common in obese women and that the condition was dependent on estrogen and progesterone to grow.  

Therefore, in this case the Board finds both examination reports by Dr. BSR and Dr. PH to be of equal probative value.  Dr. BSR found that the Veteran suffered from constipation secondary to her iron supplemental therapy to treat an underlying anemic condition caused by fibroid tumors, and that constipation attributed to the development of diverticulosis.  Additionally, Dr. BSR determined that fibroid tumors and leiomyomas were genetic conditions that were not related to service.  Conversely, Dr. PH determined that the underlying anemic condition was likely due to an inherited anemic condition called thalassemia.   Both VA examiners based their medical opinions on a review of the evidence of record, including the underlying relevant treatment records.  Importantly, both VA examiners provided a negative nexus opinion based upon their review of the record.

As noted above, lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303 (a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran asserts that her residuals of rectosigmoid and rings and diverticulosis were caused by and/or aggravated by her military service, to include as due to Gulf War environmental exposures.  However, such a finding requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109 (1999); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

To the extent the Veteran may be competent to opine as to medical etiology, the Board finds that the Veteran's lay assertions in the present case are outweighed by the October 2016 medical opinions provided by Dr. BSR and Dr. PH.  Both VA examiners determined that the there was no residual related to the removal of the rectosigmoid and rings or diverticulosis, including residuals related to environmental exposure.  

The examiners have training, knowledge, and expertise on which they relied to form their opinions, and they provided persuasive rationales for them.  Moreover, there is no medical opinion supporting any nexus between service and a residual due to the removal of rectosigmoid and rings or diverticulosis, or the underlying constipation or anemia.  Thus, the third Shedden requirement has not been met.

In sum, the Board finds that the preponderance of the evidence is against the claims for service connection for residuals, removal of rectosigmoid and rings and diverticulosis, to include constipation and anemia, including as secondary to environmental exposures.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims for service connection for residuals, removal of rectosigmoid and rings and diverticulosis.  The claims are denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IBS

Based on a review of the evidence, the Board finds that service connection for IBS is not warranted.

As noted above, the Veteran has not received a diagnosis for IBS.  The Board recognizes VA medical records showing that the Veteran reported diarrhea on her post-deployment medical assessments.  The Board further recognizes that the Veteran reported having little control over her anal sphincter, including anal leakage in a March 2010 statement.  However, the Board further notes that those reports do not represent definitive diagnoses; thus, the Board finds they are speculative in nature without an ultimate determination on further evaluation.

In this regard, the Board finds most probative the VA examination reports of record.  Initially, the Board notes that during her September 2010 VA examination, while the Veteran reported lower GI bowel complaints, she denied any fecal incontinence or leakage.  More importantly, the Veteran underwent a VA examination in October 2016 for the purpose of determining whether she had IBS.  

After an examination and a review of the evidence of record, the examiner determined that the Veteran did not meet the consensus criteria for a diagnosis of IBS.  The Board considers this finding the most probative evidence of record for two reasons.  First, the VA examiner was specifically asked to clarify whether the Veteran had an IBS diagnosis that was related to or aggravated by her military service.  Second, the opinion is supported by the medical record that is devoid of any diagnosis for IBS, or, as the VA examiner noted, treatment for IBS.  

The Board acknowledges the Veteran is competent to report on that which she has personal knowledge, such as experiencing GI bowel complaints, to the extent that she was capable of observing them.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, mere competence is not enough to make the Veteran's assertions in this case probative; the evidence must also be credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible.)  

In this regard, the Board finds that any claimed diagnosis of IBS is not credible.  The issue of whether the Veteran has an IBS diagnosis is a complex medical question.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran does not report that she has the requisite medical expertise to provide a diagnosis in this manner.  Moreover, her assertions are counter to evidence contained in the claims file and the findings of the October 2016 VA examiner.  

Relying on the medical findings of the October 2016 VA examiner, who found no evidence to diagnosis IBS, the Board finds that the most probative and credible evidence establishes that the Veteran does not have a diagnosis of, or suffer residuals from, IBS.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  

The Board observes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  The medical evidence of record does not show that the Veteran had IBS during the appeal period.  Further, there is no evidence that she had IBS prior to her date of claim to indicate that such a disability existed when it was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013). 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  The claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v, Derwinski, 1 Vet. App. 49, 53-56 (1990).

Obstructive Sleep Apnea

The Veteran seeks entitlement to service connection for OSA.  Specifically, the Veteran asserts that she developed OSA as a result of environmental exposures, and due to interrupted sleep caused by leg cramps while deployed to the Persian Gulf.  After a review of the evidence, the Board finds that service connection for OSA is not warranted.  

1. Factual Background

Initially, the Board notes that prior to January 2008 the Veteran's STRs are silent as to any complaints or treatment for a sleep disorder.  Also, each in-service examination report shows that the Veteran denied frequent trouble sleeping, including on her June 1991 re-deployment examination, and August 1996, September 1997, and May 2001 five year physical examinations.  Additionally, on her May 2007 post-deployment health assessment, the Veteran denied feeling tired after sleeping.  

A December 2000 Gulf War Registry Code Sheet noted that the Veteran reported the following environmental exposures: smoke from oil fires; smoke or fumes from tent heaters; cigarette smoke; microwaves; personal pesticide use; and drugs used to protect against nerve agents and anthrax.  During a January 2001 VA Persian Gulf protocol examination, the Veteran reported environmental exposures including excessive smoke and chemicals.  The Veteran complained of current problems including shortness of breath at night with symptoms of snoring heavily and being told she may have sleep apnea, although no sleep study had been performed.  The onset of her symptoms reportedly began in 1991.  In addition, she reported that she would wake up gasping for air twice per week.  The Veteran also reported that she was required to wear chemical gear for one week and that she was unsure if that was for a test or an authentic threat.

A March 2001 VA medical record shows a diagnosis for sleep apnea, and additionally noted that the Veteran reported no further episodes of problems sleeping.  She was noted to be scheduled for a sleep apnea study.

A May 2001 five year examination shows the Veteran denied frequent trouble sleeping.  A May 2001 VA medical record shows the Veteran did not want to undergo a sleep study due to her pregnancy.  A March 2002 VA medical record noted a history of shortness of breath and that the Veteran would wake up with a choking feeling and a type of wheezing.  That medical record additionally shows the Veteran reported not having those symptoms since the delivery of her child and she also denied any current problems breathing.

A May 2007 post-deployment health assessment shows the Veteran reported being exposed to pesticide strips, smoke from burning trash or feces, vehicle or truck exhaust, JP-8 or other fuels, paints, and industrial pollution.  She denied exposure to smoke from oil fires.  The Veteran denied symptoms including feeling tired after sleeping.  A June 2007 post-deployment health assessment shows the Veteran reported developing difficulty breathing.  She also reported being exposed to pesticide strips, smoke from burning trash or feces, vehicle or truck exhaust fumes, JP-8 or other fuels, and paints.  In addition, she noted being concerned about exposure to a contaminated water source.  Another post-deployment health reassessment conducted in January 2008 shows the Veteran reported problems sleeping, and she again indicated that she was concerned about exposure to burning trash or feces, industrial pollution and contaminated bath water.  

The Veteran underwent a sleep study in September 2011.  A diagnostic report issued the following month included a diagnosis for OSA.  

In a June 2012 VA Form 9, the Veteran asserted that she began experiencing health problems after her return from Saudi Arabia in 1991.  The Veteran asserted that she inhaled smoke from oil fires and wore a MOPP (chemical protective suit) for two or three consecutive weeks.  She also asserted that she inhaled carbon from her suit.  Lastly, she asserted that she woke up at night gasping for air.

In an August 2012 statement, the Veteran's partner, CJ, asserted that he noticed changes in the Veteran's sleep pattern upon her return from the Persian Gulf.  He stated that the Veteran continued having trouble sleeping despite propping herself up with pillows at night.  CJ additionally stated that the Veteran snored loudly and sometimes woke herself up due to snoring and/or gasping for air.  

The Veteran underwent a VA examination in October 2016.  During the examination the Veteran was diagnosed with OSA.  The examiner opined that the OSA was not incurred on active duty, or due to or the result of military duty or potential deployment exposures.  The examiner also found that OSA was a discrete, diagnosable condition that was not a medically unexplained chronic multisymptom illness that might be attributed to Gulf War syndrome.  Lastly, the examiner opined that the Veteran's service-connected conditions were not known to permanently aggravate the natural history of OSA.  The examiner noted the Veteran's lay statements in which she asserted that her OSA was due to environmental exposure such as inhaling oil smoke, and due to sleep disturbances caused by leg pain.  In this regard, the examiner noted that medical literature did not support a pathoetiology of OSA due to exposure to irritant fumes or sleep interruption.  Instead, the examiner found that the diagnosed OSA was caused by the Veteran's age and obesity.  In this regard, the examiner noted that OSA was caused by a partial or complete collapse of the upper airway, most commonly due to loss of muscle tone or increased soft tissue around the airway.  The examiner also noted that sleep studies demonstrated that during sleep the Veteran's upper airway muscle tone relaxed.  The examiner further noted that the Veteran's development of obesity since service had resulted in increased crowding of her upper airway.



2. Legal Analysis

Initially, the Board notes that the medical record shows the Veteran was diagnosed with OSA following a September 2011 sleep study.  Additionally, the October 2016 VA examiner determined that OSA was a discrete, diagnosable condition that was not a medically unexplained chronic multisymptom illness.  Accordingly, the Board finds that the Veteran does not have an undiagnosed disability or a medically unexplained chronic multi-symptom illness pursuant to 38 C.F.R. § 3.317.

Therefore, because the Veteran's has a known diagnosis of OSA which is not a condition for which the Secretary has determined a presumption of service connection is warranted under 38 C.F.R. § 3.317(c), service connection for OSA as a result of an undiagnosed illness is not warranted.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for OSA due to an undiagnosed illness under 38 C.F.R. § 3.317.  

The Board will now address whether the Veteran's OSA is otherwise related to active duty service. 

In the present case, there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, a September 2011 VA sleep study diagnostic report diagnosed the Veteran with OSA.  As such, the Veteran clearly has a diagnosis and the remaining question is whether the disorder is related to service.

Initially, the Board notes that the Veteran has provided conflicting accounts as to when her symptoms related to OSA began.  Prior to January 2008, the Veteran's STRs are silent as to any complaints or treatment for a sleep disorder.  Also, each examination report shows that the Veteran denied frequent trouble sleeping, including on her June 1991 re-deployment examination, and August 1996, September 1997, and May 2001 five year physical examinations.  Additionally, on her May 2007 post-deployment health assessment, the Veteran denied feeling tired after sleeping.  However, on her January 2008 post-deployment health reassessment the Veteran did report problems sleeping.

The Board additionally notes that during a period of INACDUTRA, and prior to the Veteran's third period of ACDUTRA, a January 2001 VA Persian Gulf protocol examination shows the Veteran complained of current problems including shortness of breath at night with symptoms of heavy snoring.  The Veteran additionally reported being told she had sleep apnea and that her symptoms began in 1991, although no sleep study had been performed to confirm a diagnosis.  

Finally, the Board notes that on her September 2009 claim, the Veteran reported that her OSA began in May 1999.

The Board also notes that a March 2001 VA medical record includes a diagnosis for OSA; however, the record also indicates that the Veteran had not undergone a sleep study and additionally noted that the Veteran reported no current sleep problems.  A March 2002 VA medical record shows the Veteran denied having sleep disorder symptoms since the delivery of her child.

The only definitive diagnosis for OSA occurred after the Veteran underwent a sleep study in September 2011.  

Regarding the Veteran's claim for OSA, the Board notes there is no medical evidence providing a causal connection between the claimed in-service disease or injury and the current disability.  

The Board finds the October 2016 VA examination report to be the most probative evidence of record.  The October 2016 VA examiner found that the Veteran's OSA was not incurred during active duty, or due to or the result of military duty or potential deployment exposures.  The examiner additionally opined that the Veteran's service-connected conditions were not conditions that were known to permanently aggravate the natural history of OSA.  The examiner did note the Veteran's lay statements in which she asserted that her OSA was due to environmental exposures while deployed to the Persian Gulf, including inhaling smoke from oil fires.  The examiner additionally noted lay statements attributing OSA to sleep disturbances during service caused by leg cramps.  In this regard, the examiner found that the medical literature did not support a finding that OSA was caused by exposure to irritant fumes or interrupted sleep.  Instead, the examiner determined that the etiology of the Veteran's OSA was due to age and obesity.  The examiner explained that OSA was caused by a partial or complete collapse of the upper airway, most commonly due to loss of muscle tone or increased soft tissue around the airway.  The examiner also noted that the Veteran's sleep studies demonstrated that her upper airway muscle tone relaxed during sleep.  Further, the examiner found that the Veteran's development of obesity since service had resulted in increased crowding of her upper airway.  As such, the examiner found no etiology between the Veteran's current OSA condition and service, either on a direct or secondary service connection basis.   

The Board recognizes statements made by the Veteran and CJ asserting that her OSA is related to her deployment to the Persian Gulf, and alternatively related to interrupted sleep.  In this regard, and as noted above, the Board notes that the Veteran has offered differing statements as to when she first noticed symptoms related to her diagnosed OSA.  Accordingly, the Board finds the Veteran has been an unreliable historian as to when she first noticed symptoms related to her current OSA diagnosis.

Despite her contradictory reports as to the onset of her symptoms, the Veteran is considered competent to report the observable manifestations of her claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the diagnosis and etiology of OSA falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (lay persons not competent to diagnose cancer).  OSA requires specialized training for a determination as to diagnosis, causation, and progression, and is therefore not susceptible to lay opinions on etiology or aggravation.  

In any event, to the extent the Veteran or CJ may be competent to opine as to medical etiology, the Board finds that the their lay assertions in the present case are outweighed by the medical evidence of record, including the October 2016 VA examiner's opinion who determined that there was no nexus between the Veteran's OSA and service.  The examiner has training, knowledge, and expertise on which he relied to form his opinion, and he provided a persuasive rationale for it.  More importantly, there is no medical evidence to the contrary.

Thus, after reviewing the evidence of record the Board finds there is no causal connection between the claimed in-service injury and the current OSA diagnosis; thus, the third Shedden requirement has not been met.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for OSA.  The claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

Gastroesophageal Reflux Disease

The Veteran seeks entitlement to service connection for GERD.  Specifically, the Veteran asserts that she developed GERD as a result of environmental exposures, while deployed to the Persian Gulf.  After a review of the evidence, the Board finds that service connection for a GERD is not warranted.  

1. Factual Background

The Veteran STRs include examination reports dated June 1981, July 1984, and April 1988; all noting a normal abdomen and viscera.  The Veteran also denied frequent indigestion, stomach or intestinal problems.  A June 1991 redeployment examination noted a normal abdominal and viscera and the Veteran again denied stomach or intestinal trouble; although she did report frequent indigestion.  Similarly, an August 1996 five year physical examination noted a normal abdomen and viscera, and the Veteran denied stomach or intestinal trouble but reported frequent indigestion.  A September 1997 five year examination noted a normal abdomen and viscera and the Veteran denied frequent indigestion, stomach or intestinal trouble.

A December 2000 Gulf War Registry Code Sheet noted that the Veteran reported the following environmental exposures: smoke from oil fires; smoke or fumes from tent heaters; cigarette smoke; microwaves; personal pesticide use; and drugs used to protect against nerve agents and anthrax.  Symptoms reported included gastric reflux reported with a July 1991 date of onset.  

During a January 2001 VA Persian Gulf protocol examination, the Veteran reported environmental exposures including excessive smoke and chemicals.  The Veteran also reported that she was required to wear chemical gear for one week and that she was unsure if that was for a test or an authentic threat.  The Veteran complained of stomach problems that began in 1999 with symptoms of a burning sensation in her upper throat which was diagnosed as reflux disorder.  

An April 2001 upper GI study revealed an abnormal appearance of the esophagus which was noted as intermittently very dilated and exhibited tertiary contractions.  The condition was found to be of unknown etiology and it was noted that the esophagus condition may be seen with other conditions such as scleroderma, myxedema, myositis, or with the taking of anticholinergic agents.  The study additionally revealed a small hiatal hernia with gastroesophageal reflux.  

A May 2001 five year examination noted a normal abdominal and viscera.  The Veteran reported frequent indigestion, stomach and intestinal trouble.  The clinician noted a past medical history for reflux and that the Veteran was currently on medication for that condition.  Lastly, the clinician noted that the Veteran needed a medical profile due to her pregnancy.

An April 2002 VA gastroenterology medical record noted an upper GI study revealing dilated esophagus and tertiary contractions.  The physician noted that this was not classical for achalasia, but most likely represented a motility disorder which was seen with medications and possibly with pregnancy.  Another upper GI study was recommended.  That study was conducted in June 2002 with barium.  The study revealed a small sliding hiatal hernia with minor gastroesophageal reflux.  The stomach, duodenal bulb, and the visualized portion of the small bowel were noted as unremarkable.

An April 2006 pre-deployment health assessment shows the Veteran was not referred for a medical problem including for a GI condition.  The Veteran was assessed with reflux that was being managed by medication.  A June 2006 pre-deployment health assessment also shows the Veteran was not referred for a medical problem including for a GI condition.  

A May and June 2007 post-deployment health assessment shows the Veteran reported being exposed to pesticide strips, smoke from burning trash or feces, vehicle or truck exhaust, JP-8 or other fuels, paints, and industrial pollution.  She denied exposure to smoke from oil fires.  The Veteran also reported frequent indigestion during and after her deployment.  She denied symptoms including vomiting.  The record shows that she was not referred for a GI condition.  A post-deployment health reassessment conducted in January 2008 shows the Veteran reported problems with vomiting and frequent indigestion.  She indicated that she was concerned about problems during her deployment including from burning trash or feces, industrial pollution and contaminated bath water.  

An October 2009 VA medical record noted symptoms of chronic dyspepsia with much burping.  A history of the present illness included reflux with food coming up the esophagus, no odynophagia, dysphagia and no abdominal pain.  The physician noted that the Veteran needed an EGD study.  A November 2009 endoscopy examination revealed erythema and petechiae in the antrum and stomach body compatible with non-erosive gastritis, medium hiatal hernia, and an otherwise normal EGD to the second and third part of the duodenum.

The Veteran underwent a general VA examination in September 2010.  The examiner conducted an examination in relation to her claimed Gulf War ailments including GERD.  The Veteran reported the presence of GERD since 1999 and asserted that this condition was due to Gulf War exposure.  

In a June 2012 VA Form 9, the Veteran asserted that she began experiencing health problems after her return from Saudi Arabia in 1991.  The Veteran reported bloating in her abdomen, continual burping, and episodes of bile rising up in her throat due to heartburn.  The Veteran also asserted that she inhaled smoke from oil fires and wore a MOPP (chemical protective suit) for two or three consecutive weeks.  She also asserted that she inhaled carbon from her suit.  

In an August 2012 statement, the Veteran's partner, CJ, asserted that since the Veteran returned from her deployment to the Persian Gulf she complained of heart burn, would wake up in the middle of the night with chest pain, and had problems with her stomach.

An October 2016 upper GI series radiological study revealed a small hiatal hernia and gastroesophageal reflux, tertiary contractions in the esophagus, and a tiny polypoid lesions in the stomach.

The Veteran underwent a VA examination in October 2016 VA which diagnosed the Veteran GERD and hiatal hernia.  The examiner noted a medical history including an evaluation in January 2001 in which the Veteran reported a history of GERD since 1998.  The examiner also noted that during a September 2010 VA examination the Veteran reported a date of onset of 1999 and that a similar date of onset was reported in a January 2001 Persian Gulf Protocol.  The examiner noted current symptoms including persistently recurrent epigastric distress, pyrosis, reflux, substernal pain, sleep disturbance cause by esophageal reflux, and nausea four or more times per year.  Diagnostic testing revealed a normal esophagus and duodenum, a sliding-type hiatal hernia and fundic gland polyps.  The examiner opined that the Veteran's GERD was not incurred during active duty and was not due to or the result of military duty, potential deployment exposures, or secondary to other service-connected conditions.  The examiner based his opinion on STRs that did not show a chronic upper GI tract condition incurred during service, as well as lay statements noting the onset of the condition in 1999.  The examiner also relied on medical literature that did not support environmental exposure as a cause for the development of diaphragmatic hernias or as a permanent aggravation of GERD.  Further, the examiner noted that the diagnosed GERD due to a hiatal hernia was not a condition of unknown pathoetiology; therefore, it was not found to represent a medically unexplained chronic multisystem illness that might be attributed to Gulf War Syndrome from environmental exposure.

2. Legal Analysis

Initially, the Board notes that the medical record shows that the Veteran underwent a series of upper GI studies and has been diagnosed with GERD secondary to hiatal hernia.  Additionally, the October 2016 VA examiner determined that the diagnosed GERD secondary to hiatal hernia was not a condition of unknown pathoetiology and therefore not a medically unexplained chronic multisystem illness.  Accordingly, the Board finds that the Veteran does not have an undiagnosed disability or a medically unexplained chronic multi-symptom illness pursuant to 38 C.F.R. § 3.317.

Therefore, because the Veteran's has a known diagnosis of GERD which is not a condition for which the Secretary has determined a presumption of service connection is warranted under 38 C.F.R. § 3.317(c), service connection for GERD as a result of an undiagnosed illness is not warranted.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for GERD due to an undiagnosed illness under 38 C.F.R. § 3.317.  

The Board will now address whether the Veteran's GERD is otherwise related to active duty service. 

In the present case, there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, an October 2016 VA examination report noted a diagnosis for GERD with 1999 indicated as the date of diagnosis.  As such, the Veteran clearly has a diagnosis and the remaining question is whether the disorder is related to service. 

In this regard, the Board finds the October 2016 VA examination report the most probative evidence of record.  The examiner conducted a thorough evaluation of the Veteran's GERD and provided a detailed history of the disorder.  The examiner also provided a complete rationale as to why he found that the Veteran's GERD was not incurred during active duty, including due to or the result of military duty or potential deployment exposures.  Additionally, the examiner determined that the Veteran's GERD was not secondary to other service-connected conditions.  The examiner based his opinion on STRs that did not show a chronic upper GI tract condition incurred during service, and lay statements noting the onset of the condition in 1999, including in the context of a Gulf War Registry.  The examiner also relied on medical literature that did not support a finding that environmental exposure caused the development of diaphragmatic hernias; the underlying cause of the Veteran's GERD.  Lastly, the examiner relied on medical literature in determining that environmental exposures are not known to aggravate GERD.

The Board recognizes statements made by the Veteran and CJ, and that such statements assert that her GERD is related to her deployment to the Persian Gulf.  The Veteran is considered competent to report the observable manifestations of her claimed disability, including burping, episodes of bile rising up in her throat due to heartburn and bloating in her abdomen.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  

As noted above, although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the diagnosis and etiology of GERD falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (lay persons not competent to diagnose cancer).  To the extent the Veteran or CJ may be competent to opine as to medical etiology, the Board finds that their lay assertions in the present case are outweighed by the medical evidence of record including the October 2016 VA examiner's opinion who determined that there was no nexus between the Veteran's GERD and service.  The examiner has training, knowledge, and expertise on which he relied to form his opinion, and he provided persuasive rationales for it.  Further, there is no medical evidence to the contrary.

Accordingly, after a review of the evidence of record the Board finds no causal connection between the claimed in-service injury and the current GERD diagnosis.  Therefore, the Board finds that the third Shedden requirement has not been met.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for GERD.  The claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).




(CONTINUED ON NEXT PAGE)


















ORDER

Entitlement to service connection for residuals, removal of uterine fibroids (also claimed as pelvic pain, menstrual disorder, and parasitic fibroids), to include as due to undiagnosed illness, is denied.

Entitlement to service connection for residuals, status post resection of rectosigmoid and rings (claimed as removal of part of small intestine), to include as due to undiagnosed illness, is denied.

Entitlement to service connection for residuals, status post hysterectomy, to include as due to undiagnosed illness, is denied.

Entitlement to service connection for residuals, diverticulosis, to include as due to undiagnosed illness, is denied.

Entitlement to service connection for irritable bowel syndrome (IBS), to include as due to an undiagnosed illness, is denied. 

Entitlement to service connection for obstructive sleep apnea (OSA), to include as due to undiagnosed illness, is denied.

Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to an undiagnosed illness, is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


